Citation Nr: 1106442	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO. 99-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder. 
 
2. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to May 1969. 
 
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 1998 and later by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO). The Board remanded the case for additional development in 
May 2006 and issued a decision in December 2007. That decision 
was appealed to the Court of Appeals for Veterans Claims (Court) 
and vacated and remanded by the Court for additional development. 
The Board remanded the appeal for said development in January 
2010.

The required development included VA response to the Veteran's 
request for a copy of his VA examination and additional time to 
respond to a supplemental statement of the case (SSOC) issues in 
August 2007. The RO noted that the request for a copy of the VA 
examination was fulfilled in February 2010 and that in August 
2008 the Veteran's representative was sent an entire copy of the 
claims file. As such, the Board finds that the request for 
information has been fulfilled and is no longer pending. The 
Veteran was sent a new SSOC on May 4, 2010, and was advised on 
June 28, 2010, that his case was being returned to the Board for 
a decision. The Veteran has not indicated that there is more 
information he would like to submit. As such, this case is now 
ready for appellate review. 


FINDINGS OF FACT

1. An acquired psychiatric disorder (for which compensation may 
be paid) was not present during service, a psychosis was not 
manifest within a year after service, and any current psychiatric 
disorder is not attributable to any event or injury during 
service. 
 
2. The Veteran's only service-connected disability is tinea 
versicolor of the chest, back, arms, and thighs currently rated 
as 60 percent disabling. 
 
3. The Veteran has completed two years of a high school 
education, and was gainfully employed for many years as a 
painter. 
 
4. The Veteran's service-connected disability does not preclude 
all forms of substantially gainful employment consistent with his 
educational background and occupational experience. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010). 
 
2. The criteria for a total disability rating based on individual 
unemployability due to service-connected disability are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.14, 
4.16 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist 
 
Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in 
September 2001, August 2005, and April 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf. The Veteran's initial duty-to-
assist letter was not provided before the adjudication of his 
claims. However, after the issuance of the letters he was given 
an opportunity to submit evidence and his case was subsequently 
readjudicated. Therefore, there has been no prejudice as a result 
of the timing of the letters. The VA has no outstanding duty to 
inform the appellant that any additional information or evidence 
is needed. The Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification. 
 
The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained. The Veteran was 
afforded VA examinations. His available service medical records 
and post service treatment records as recent as 2010 have been 
obtained. A memorandum dated in June 2007 reflects that 
appropriate efforts were made to attempt to obtain additional 
service records, but such attempts proved to be futile. Records 
have also been obtained from the Social Security Administration. 
He has declined a hearing. The Board does not have notice of any 
additional relevant evidence which is available but has not been 
obtained. For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim. Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 
 
Entitlement To Service Connection For An Acquired Psychiatric 
Disorder. 
 
Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service. See 38 U.S.C.A. 
§§ 1110, 1131. If a chronic disorder such as a psychosis is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. Congenital or developmental defects, refractive 
errors of the eye, personality disorders and mental deficiency 
are not diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation. See 38 C.F.R. 
§ 3.303(c). 
 
The Veteran asserts that he developed a psychiatric disorder 
during service, and he should receive compensation for that 
disorder. The Board has conducted a careful review of the record, 
including a review of VA examinations, SSA records, service 
treatment records, and VA and private treatment records as recent 
as 2010, and concludes that the record is without sufficient 
evidence supportive of a finding that the a psychiatric disorder 
for which compensation may be paid became manifest or otherwise 
originated during his period of service or within one year of 
service separation. 
 
The service medical records demonstrate that a chronic 
psychiatric disorder was not present during service. In reaching 
this conclusion, the Board has noted that service medical records 
include the report of a service medical board which reflects that 
the Veteran was found to be unfit for further service as a result 
of a skin disorder. That report contains no mention of a 
psychiatric disorder as would be expected had a disabling 
psychiatric disorder been present at that time. The record does 
state that the skin disorder improved when the Veteran was 
emotionally tranquil and became exacerbated when he was 
emotionally disturbed, but there is no mention of a psychiatric 
disorder or diagnosis. 
 
There is also no medical evidence of the manifestation of a 
psychosis within a year of his separation of service in May 1969. 
The only evidence from within a one year period after service is 
the report of a psychiatric examination conducted in November 
1969 by John A. Arness, M.D. The report states that the Veteran 
recounted that while being treated for a skin disorder in service 
he had received a psychiatric consultation. The Veteran 
reportedly was not clear as to the opinion as to whether there 
was a nervous basis for his rash. The Veteran further recounted 
that he had gone AWOL, was arrested for theft of an auto and 
transporting a minor girl across state lines, and was returned to 
duty and confinement where he later got discharged. It was also 
noted that he had seen a psychiatrist twice when he was 16 years 
old because of school difficulties. He reportedly had been 
considered to be high strung as a youth. Following examination, 
the impression was personality disorder, emotionally unstable 
type. The psychiatrist stated that this preexisted service and 
was probably not aggravated by service. The Board notes that a 
personality disorder is a not a disability for which compensation 
may be paid. Thus, this medical report weighs against the claim 
because it contains no diagnosis of a psychosis within one year 
of service discharge.  As noted above, a personality disorder is 
considered to be a congenital defect by VA law, and is not a 
disease or injury within the meaning of the laws and regulations 
that pertain to disability compensation.  Here, the Veteran's 
doctor indicates that this disorder pre-existed service and was 
probably not aggravated by his service.  As an aside, there is no 
evidence that the Veteran entered service with a personality 
disorder.  Other evidence includes an emergency note dated in 
1971 which describes the Veteran's marital problems, self harm 
and a suicide attempt which the Veteran claimed was an effort to 
get his wife's attention and not an actual attempt.  The 
impression was passive aggressive personality.  Accordingly, 
there is no evidence here to conclude that a personality disorder 
is related to service.  

The earliest post service medical evidence showing the presence 
of a psychiatric disorder is from many years after service. For 
example, a hospitalization record from the Maine Medical Center 
dated in October 1972 and related treatment notes show that the 
Veteran had made a suicide attempt after his wife left him. The 
diagnoses were (1) suicide attempt; (2) passive aggressive 
personality; and (3) reactive depression. Neither that record, 
nor any subsequent treatment record contains medical opinion 
linking a post service psychiatric disorder to service. The Board 
also notes that the lengthy period of time after service without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 
The only competent opinion regarding whether any current 
psychiatric disorder is related to service weighs against the 
claim. The report of a mental disorders examination conducted by 
the VA in August 2007 reflects that the examiner reviewed the 
claims file. Following examination, the diagnoses were major 
depressive disorder, recurrent; and polysubstance abuse in 
partial remission. A personality disorder was also diagnosed. The 
examiner stated that the major depression was not caused by or a 
result of active military service from April 1968 to May 1969. 
The examiner noted that there was no objective data to support a 
conclusion that his current diagnosis was related to active duty 
or one year thereafter upon reviewing the service medical records 
and the exam dated in November 1969. The examiner noted that the 
service medical records indicated that the Veteran had pyroderma 
reaction which was exacerbated when emotionally disturbed, but 
stated that a psychiatric disorder was not identified at that 
time. The examiner also noted that the personality disorder noted 
on the November 1969 examination was not a service connected 
disability by law.

The only evidence in support of the Veteran's claim are the 
Veteran's contentions. The Veteran is competent to testify as to 
his own symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007). However, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not sufficient 
evidence to grant his claim. Jones v. Brown, 7 Vet. App. 134, 137 
(1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
In summary, the evidence shows that an acquired psychiatric 
disorder (for which compensation may be paid) was not present 
during service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not attributable 
to any event or injury during service. Therefore, the Board 
concludes that a psychiatric disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service. The preponderance of the evidence is against 
the claim, and the claim must be denied.
 
Entitlement To TDIU Due To Service Connected Disability

The Veteran contends that he is entitled to a total disability 
rating based on individual unemployability. Service-connected 
disabilities are rated based primarily upon the average 
impairment in earning capacity. Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. § 3.340(a)(1). 
 
A total rating may be authorized for compensation purposes if the 
requirements of 38 C.F.R. § 4.16 are met. Pursuant to 38 C.F.R. § 
4.16(a), a total disability rating for compensation purposes may 
be assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities. In 
addition, if there is only one such disability, it must be rated 
at 60 percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more. Id. 
 
Individual unemployability must be determined without regard to 
any nonservice-connected disabilities or the Veteran's advancing 
age. 38 C.F.R. § 3.341(a). Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 4.16(a). 
 
The claim form for unemployability benefits dated in June 1999 
reflects that the Veteran reported that he had completed two 
years of high school, and has occupational experience working as 
a painter. The Veteran's only service-connected disability is 
tinea versicolor of the chest, back, arms, and thighs, currently 
rated as 60 percent disabling. Thus, his service-connected rating 
meets the preliminary percentage criteria of 38 C.F.R. § 4.16(a). 
 
The Board notes, however, that there is no objective evidence 
that the service-connected skin disability renders the Veteran 
unable to work. Although records from the Social Security 
Administration show that he was found to be disabled from 
employment, this was based on nonservice connected back pain and 
psychiatric problems. Impairment attributable to a nonservice-
connected disorder may not be considered as a basis for finding 
entitlement to a total rating based on impairment due to service-
connected disabilities. 
 
Similarly, a letter dated in August 2005 from Orlando G. Florete, 
Jr., M.D., reflects that he felt that the Veteran could not hold 
any gainful employment, but this opinion was based on 
consideration of back pain and a depressed mood, and the letter 
does not contain any mention of the service- connected skin 
disorder. 
 
The evidence pertaining to the service connected skin disorder 
includes VA examination reports and private and VA treatment 
records. For example, a VA treatment record dated in December 
2000 reflects that the Veteran complained of eczema of the right 
forearm and trunk. He stated that it itched and burned. The 
report of a skin disorders examination conducted in September 
2005 reflects that the Veteran had numerous widespread patches on 
the chest, upper back, upper arms and thighs which were 
hyperpigmented and appeared as being typical of tinea versicolor. 
The patches had a slight scale when scraped, and involved zero 
percent of exposed areas, but 60 percent of the entire body 
surface. The examiner stated that tinea versicolor is usually 
asymptomatic, but may be mildly symptomatic and pruritis during 
summertime with increased perspiration. The Board notes, however, 
that none of the evidence includes a medical opinion that the 
skin problems prevent the Veteran from working. Based on the 
foregoing, the Board finds that the Veteran's service-connected 
disabilities do not preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience. Accordingly, the Board concludes that 
the criteria for a total disability rating based on individual 
unemployability due to service-connected disorder are not met and 
referral for extraschedular consideration is not warranted. 
 
ORDER

1. Service connection for a psychiatric disorder is denied. 
 
2. A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


